Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, see 892 either singularly or in combination fail to anticipate or render obvious 8. (New) A method for encoding a digital image constituted by a plurality of blocks, comprising: selecting one or more adjacent blocks for a subject block, which is a subject for the encoding; deriving, on the basis of a prediction mode(s) of the one or more adjacent blocks, one or more estimated prediction mode(s) to be estimated as an estimated value in intraprediction mode estimation; encoding a prediction mode to be used in generation of a predicted image of the subject block, the prediction mode based on the derived estimated prediction mode(s); encoding a flag indicating whether or not an estimated prediction mode in a group consisting of the one or more derived estimated prediction mode(s) is identical with the prediction mode for the subject block, wherein encoding the prediction mode comprises: in a case where the flag is 1, encoding an identifier mpm_idx from among the one or more estimated prediction mode(s) in the group to designate the prediction mode of the subject block, and in a case where the flag is 0, encoding rem_bks from among prediction modes which are not included in the group to designate the prediction mode of the subject block; and generating a predicted image of the subject block, based on the prediction mode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/               Primary Examiner, Art Unit 2487